        Case 1:19-cv-10495-WGY Document 39 Filed 06/11/19 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS



                                                                        Civil Action
                                                                        No: 19cv10495-WGY
                                     Stephanie DiPierro

                                          Plaintiff

                                              v.

                                   Hugh J. Hurwitz et al
                                       Defendant



                     SETTLEMENT ORDER OF DISMISSAL

YOUNG, D.J.


        The Court having been advised on June 7, 2019 that the above-entitled action has been
settled:
        IT IS ORDERED that this action is hereby dismissed without cost and without
prejudice to the right of any party, upon good cause shown, to reopen the action within thirty
(30) days if settlement is not consummated.


                                                                 By the Court,

                                                                 /s/Matthew A. Paine

                                                                 Deputy Clerk




June 11, 2019


To: All Counsel
